09-0299-ag
         Wang v. Holder
                                                                                        BIA
                                                                                   Nelson, IJ
                                                                                A079 669 247
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 25 th day of November, two thousand                nine.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                BARRINGTON D. PARKER,
 9                GERARD E. LYNCH,
10                          Circuit Judges.
11       _______________________________________
12
13       RONG FU WANG,
14                Petitioner,
15
16                        v.                                    09-0299-ag
17                                                              NAC
18       UNITED STATES DEPARTMENT OF JUSTICE,
19       ATTORNEY GENERAL ERIC H. HOLDER, JR.,
20                Respondent.
21       _______________________________________
 1   FOR PETITIONER:        Yee Ling Poon; Robert Duk-Hwan Kim,
 2                          New York, New York.
 3
 4   FOR RESPONDENT:        Tony West, Assistant Attorney
 5                          General; Carl McIntyre, Assistant
 6                          Director; Steven F. Day, Trial
 7                          Attorney, Office of Immigration
 8                          Litigation, United States Department
 9                          of Justice, Civil Division,
10                          Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   decision of the Board of Immigration Appeals (“BIA”), it is

14   hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

15   review is DENIED.

16       Petitioner Rong Fu Wang, a native and citizen of the

17   People’s Republic of China, seeks review of a December 23,

18   2008 order of the BIA affirming the May 11, 2007 decision of

19   Immigration Judge (“IJ”) Barbara A. Nelson denying his

20   application for asylum, withholding of removal, and relief

21   under the Convention Against Torture (“CAT”). *   In re Rong

22   Fu Wang, No. A079 669 247 (B.I.A. Dec. 23, 2008), aff’g No.

23   A079 669 247 (Immig. Ct. N.Y. City, May 11, 2007).    We

24   assume the parties’ familiarity with the underlying facts



         *
            Although Wang is challenging the denial of relief in
     “Asylum-Only” proceedings, as opposed to an actual removal
     order, this Court nonetheless has jurisdiction under
     8 U.S.C. § 1252(a)(1) because the denial of relief in these
     circumstances is the functional equivalent of a removal
     order. See Kanacevic v. INS, 448 F.3d 129, 134 (2d Cir.
     2006).

                                   2
1    and procedural history in this case.

2        When, as here, the BIA does not expressly “adopt” the

3    IJ’s decision, but its brief opinion closely tracks the IJ’s

4    reasoning, the Court may consider both the IJ’s and the

5    BIA’s opinions for the sake of completeness if doing so does

6    not affect the Court’s ultimate conclusion.     See Jigme

7    Wangchuck v. DHS, 448 F.3d 524, 528 (2d Cir. 2006).     We

8    review de novo questions of law and the application of law

9    to undisputed fact.   See Bah v. Mukasey, 529 F.3d 99, 110

10   (2d Cir. 2008).   We review the agency’s factual findings

11   under the substantial evidence standard.   8 U.S.C.

12   § 1252(b)(4)(B); see Dong Gao v. BIA, 482 F.3d 122, 126 (2d

13   Cir. 2007).

14       To the extent that Wang continues to assert that he may

15   be eligible for relief based on his fiancée’s forced

16   abortion, this Court has squarely rejected the notion that

17   aliens are per se eligible for relief based on the forced

18   sterilization of their partner.   Shi Liang Lin v. U.S. Dep’t

19   of Justice, 494 F.3d 296, 309 (2d Cir. 2007).

20       Nonetheless, an applicant may still establish his

21   eligibility for relief by showing either past persecution or

22   a well-founded fear of future persecution on account of his

23   own “resistance” to China’s family planning policy. 8 U.S.C.



                                   3
1    § 1101(a)(42); see Shi Liang Lin, 494 F.3d at 313.     Wang

2    argues that he suffered past persecution in the form of an

3    “onerous fine.”   Although Wang correctly asserts that

4    economic deprivation may constitute persecution, see

5    Mirzoyan v. Gonzales, 457 F.3d 217 (2d Cir. 2006); In re

6    T-Z-, 24 I. & N. Dec. 163, 172-73 (BIA 2007) , the record

7    evidence in this case does not indicate how the fine

8    impacted him or his family.   See Guan Shan Liao v. U.S.

9    Dep’t. of Justice, 293 F.3d 61, 70 (2d Cir. 2002) (finding

10   no economic persecution where petitioner did not present any

11   testimony or other evidence of his income in China, his net

12   worth at the time of the fines, or any other facts that

13   would make it possible to evaluate his personal financial

14   circumstances in relation to the fines imposed by the

15   government).   In the absence of such evidence we cannot

16   conclude that the agency erred in finding that Wang failed

17   to establish past persecution.

18       Wang also argues that he established a well-founded

19   fear of future persecution based on his statement that

20   Chinese officials threatened him with “some charges.”      Wang,

21   however, failed to detail how the vague threat of “some

22   charges” establishes that he reasonably fears persecution

23   upon return to China.   See Jian Xing Huang v. INS, 421 F.3d



                                   4
1    125, 129 (2d Cir. 2005) (holding that, absent “solid

2    support” in the record for the petitioner’s assertion that

3    he would be persecuted, his fear was “speculative at best”).

4        Accordingly, we find no clear error in the agency’s

5    denial of Wang’s application for asylum where he failed to

6    establish either past persecution or a well-founded fear of

7    future persecution.   See 8 U.S.C. § 1101(a)(42).     Because

8    Wang was unable to show the objective likelihood of

9    persecution needed to make out an asylum claim, he was

10   necessarily unable to meet the higher standard required to

11   succeed on his claim for withholding of removal because both

12   claims were based upon the same factual predicate.      See Paul

13   v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).      Wang does

14   not challenge the agency’s denial of his request for CAT

15   relief.

16       For the foregoing reasons, the petition for review is

17   DENIED. As we have completed our review, any pending motion

18   for a stay of removal in this petition is DISMISSED as moot.

19   Any pending request for oral argument in this petition is

20   DENIED in accordance with Federal Rule of Appellate

21   Procedure 34(a)(2), and Second Circuit Local Rule 34(b).

22                               FOR THE COURT:
23                               Catherine O’Hagan Wolfe, Clerk
24
25
26                               By____________________________

                                   5